                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

                                  :
UNITED STATES OF AMERICA          :
                                  :
V.                                :           CRIM. NO.3:18cr333 (VLB)
                                  :
AMBER FOLEY                       :
                                  :

       MOTION TO DISMISS DUE TO SPEEDY TRIAL VIOLATION
       AND POINTS AND AUTHORITIES IN SUPPORT THEREOF

     COMES NOW Amber Foley, by and through undersigned counsel

and pursuant to the Sixth Amendment of the United States

Constitution, 18 U.S.C. § 3161, et. seq. and Fed. R. Cr. P. 48(b)(3), and

hereby moves to dismiss all charges in the instant matter, with

prejudice, due to a violation of her speedy trial rights. In support of

this request, Ms. Foley offers:

                             BACKGROUND

     1. Ms. Foley was originally charged via criminal complaint, on

January 18, 2018. Doc. 1.

     2. Where the parties were unable to resolve the matter, an

indictment was returned, on December 19, 2018. Doc. 74.

     3. Ms. Foley was arraigned, on January 15, 2019. Doc. 85.
     4. Jury selection was originally scheduled for March 29, 2019.

Doc. 86.

     5. On February 11, 2019, Ms. Foley moved to continue jury

selection. Doc. 93. That motion was denied, on February 12, 2019.

Doc. 94.

     6. On February 15, 2019, Ms. Foley moved again to continue jury

selection. Doc. 95. That motion was granted, on February 19. Doc.

96. Specifically, jury selection was continued to July 16, 2019. Id.

     7. On May 21, 2019, Ms. Foley moved to continue jury selection.

Doc. 100. On May 31, 2019, Ms. Foley filed an amended motion. Doc.

102. That motion was granted, on June 3, 2019. Doc. 103.

Specifically, jury selection was continued to November 19, 2019. Id.

     8. Based on information learned on November 18, 2019, Ms.

Foley moved to disqualify the Court. Doc. 128. The government did

not object to that request. Id. at 1; see Doc. 137.

     9. When the parties appeared, on November 19, the Court sua

sponte continued jury selection to November 25, 2019. Doc. 131.

     10. On November 22, 2019, the Court terminated jury selection

and trial dates.



                                    2
     11. Twenty-nine days later, on December 20, 2019, the

government moved for Speedy Trial Act findings. Doc. 145. The Court

did not rule on this motion.

     12. On January 13, 2020, the Court issued an Order denying the

unopposed motion to disqualify. Doc. 149. The Order concluded:

     Finally, Ms. Foley is entitled to a speedy trial. U.S. CONST.
     amend VI. The speedy trial clock stops when a substantive
     motion is filed and remains suspended for a reasonable
     time for the Court to render a ruling. 18 U.S.C.
     § 3161(h)(1)(D). The Court’s ruling on this motion was
     reasonable, given the complexity of the issues, intervening
     holidays, and court closures. 1 Ms. Foley was not deprived
     of her right to a speedy trial.

Id. at 31. The Court set jury selection for January 21, 2020.

     13. On January 15, 2020, shortly after returning to the country

from business-related travel, the undersigned e-mailed Chambers,

advising (a) that Ms. Foley objected to a continuance of jury selection

and (b) that she intended to file the instant motion. See Doc. 151.

     14. On January 16, 2020, the Court continued jury selection to

January 28, 2020. Doc. 152. In so doing, the Court provided that



1
 On information and belief, the District Court closed four business
days during the period in question: November 28 and 29, 2019;
December 25, 2019; and January 1, 2010—closures that correspond
with holidays.


                                   3
consideration of the instant motion (then, as yet, unfiled)

“necessitates a brief, one week continuance of the start of jury

selection.” Id.

                                ARGUMENT

     15. The Sixth Amendment guarantees that “[i]n all criminal

prosecutions, the accused shall enjoy the right to a speedy ... trial.”

This provision seeks to minimize the detrimental effect to an accused,

facing criminal charges, of “living under a cloud of anxiety, suspicion,

and often hostility.” United States v. Black, 918 F.3d 243, 264 (2d Cir.

2019)

     16. The Speedy Trial Act (STA), as codified at 18 U.S.C. § 3161,

et. seq., “commands that a defendant be tried within 70 days of the

latest of either the filing of an indictment or information, or the first

appearance before a judge or magistrate.” Henderson v. United

States, 476 U.S. 321, 322 (1986); see 18 U.S.C. § 3161(c)(1).

“Defendants generally may not elect to waive the protections of the

Act. The reason is that the public has at least as great an interest as

the defendant in an expeditious criminal trial.” United States v.

Barnes, 159 F.3d 4, 13 (1st Cir. 1998) (citation omitted). “The



                                     4
legislative history of the Act confirms the importance of the non-

waiver rule. See Pringle, 751 F.2d at 433 (citing S.Rep. No. 212, 96th

Cong., 1st Sess. 28–29 (1979), reprinted in A. Partridge, Legislative

History of Title I of the Speedy Trial Act of 1974, at 182 (Fed.Judicial

Center 1980)).” United States v. Gambino, 59 F.3d 353, 360 (2d Cir.

1995).

     17. A limited exception to the non-waiver rule (a.k.a., “The

Pringle Exception”) permits tolling/exclusion where a defendant’s

conduct “causes or contributes” to a period of delay, that is, creates

or adds to delay. Pringle, 751 F.2d 419, 434 (1st Cir. 1994).

Importantly in this regard, a defendant’s “waiver” does not give rise to

a per se exclusion. Courts, which are tasked with “painstaking

vigilance” to prevent STA violations, are obliged to “reject” STA

waivers (“ought not to be allowed”), and waiver-related exclusions

should only occur where “a waiver creates delay.” United States v.

Ramirez, 973 F.2d 36, 38 (1st Cir. 1992); Pringle, 751 F.2d at 434.

     ‘The fact that the defendant has requested the continuance
     or consents to it is not in itself sufficient to toll the
     operation of the time limits.’ Administrative Office of the
     United States Courts, Amended Speedy Trial Act Guidelines
     (Aug.1981), reprinted in Robert L. Misner, Speedy Trial
     Federal and State Practice, app. B 775 (1983). It is


                                    5
     incumbent on the court to make the necessary
     § 3161(h)(8)(a) findings before a court may grant a
     continuance. Perez–Reveles, 715 F.2d at 1352. Therefore,
     we find an attempted ‘waiver’ by the Defendant is
     necessarily invalid unless the court simultaneously makes
     ‘ends of justice’ findings. See Carrasquillo, 667 F.2d at 390.
     ‘It would be inconsistent with the statutory scheme to
     permit a defendant, through a purported “waiver,” to relieve
     the court of this obligation.’ Amended Speedy Trial Act;
     Guidelines at 776.

United States v. Saltzman, 984 F.2d 1087, 1091 (10th Cir. 1993) (citing

Pringle).

     18. “The sanction of dismissal was intended by Congress to

serve as a deterrent for the failure of […] the court to comply with the

Act.… To the extent the Act protects the defendant’s interest, it

places limits primarily on the actions of […] courts….” Pringle, 751

F.2d 434.

     19. In assessing excludable and non-excludable time, failures

involving non-discretionary exclusions are errors as a matter of law,

while discretionary exclusions are reviewed under an abuse of

discretion standard. Pringle, 751 F.2d at 429. Importantly though,

“the discretion granted to the trial court to invoke the ends of justice

exception is narrow;” it is not to be invoked “lightly or routinely.”

United States v. Mitchell, 723 F.2d 1040, 1044 (1st Cir. 1983).


                                     6
     20. A delay that does not violate the Speedy Trial Act may

nevertheless violate the defendant’s Sixth Amendment right to a

speedy trial. United States v. Salimonu, 182 F.3d 63, 69 (1st Cir.1999).

The Supreme Court has identified four factors that are relevant in

considering whether a defendant’s constitutional speedy trial rights

have been violated: (1) the length of delay; (2) the reason for delay; (3)

the defendant's assertion of his right to a speedy trial; and (4)

prejudice caused by the delay. Barker v. Wingo, 407 U.S. 514, 530

(1972); see United States v. Black, 918 F.3d at 254 (factors must be

considered together)

     21. Considering dates here (supra), 32 days passed between the

date of Ms. Foley’s arraignment (1/15/19) and when the Court first

continued jury selection (2/15/19). Accounting for the dates when the

first motion to continue was filed (2/11/19) and denied (2/12/19), that

time is reduced to 30 days.

     22. Forty days from November 19, 2019 (i.e., the STA deadline) is

December 29, 2019.




                                    7
      23. The Court’s Order (Doc. 149) issued 16 days after December

29, 2019 (and 56 days after the November 19, 2019 jury selection

date).

      24. The jury selection date established through the Order

denying the disqualification motion, January 21, 2020, is 24 days after

December 29, 2019 (and 64 days after the November 19, 2019 jury

selection date). 2

      25. Where Ms. Foley moved, without objection, to disqualify the

Court, the substantive issue presented was not of her making nor was

it in dispute, that is, she did not cause or contribute to the

extraordinary, improper action revealed to her, which necessitated the

unopposed application. The application was not designed to

manipulate the timing of these proceedings. As reflected by her

objection to a further continuance, Ms. Foley seeks a trial (simply one

presided over by a different judge).

      26. As noted, the Court found that the timing of its rulings on Ms.

Foley’s motion, that is, 57 days from when the motion was filed, is




2
 The newly announced jury selection date, January 28, 2020, is 71
days after November 19, 2019.


                                       8
“reasonable, given the complexity of the issues, intervening holidays,

and court closures.” See Doc. 149 at 31. By its express terms, this

statement of reasoning did not include an “ends of justice” finding.

Moreover, assuming arguendo that the holidays and court closures

constitute excludable time, this means the 53 days required for the

Court’s decision (and the additional eight days attendant to the

January 21 jury selection date) results from the claimed “complexity

of the [uncontested] issues.” Id.; see Note 1. Significant in this

regard, the Court’s Order (Doc. 149) purports to set forth the rationale

that motivated its decision to conduct an ex parte competency

assessment and related plea-related discussions with Ms. Foley, that

is, to explain judicial action in the context of why relief is denied. This

then must mean that the substance of the Order (the explanation) is

not complex, and it is from that vantage point that the timing of the

Court’s ruling (on an issue concerning its conduct), and associated

delay/violation of Ms. Foley’s speedy trial rights, must be viewed.

     27. “District courts must hold themselves accountable for

ensuring their own compliance with the Speedy Trial Act’s

requirements.” United States v. Bert, 814 F.3d 70, 80 (2d Cir. 2016).



                                    9
“Not only must the court police the behavior of the prosecutor and the

defense counsel, it must also police itself. The Act is as much aimed

at the delay caused by judicial congestion and mismanagement as it is

aimed at the deliberate stalling of counsel. 120 Cong.Rec. 41618

(1974) (statement of Sen. Ervin).” Pringle, 751 F.2d at 429; see also

United States v. Moss, 217 F.3d 426, 432 (6th Cir.2000) (“[T]he

purposes of the Act would be thwarted if courts do not adjust their

day-to-day procedures to comply with its requirements”).

     28. “The Speedy Trial Act does not indicate a preference as

between dismissals with and dismissals without prejudice.” United

States v. Giambrone, 920 F.2d 176, 180 (2d Cir.1990). That said, “[a]

district court may not merely assume responsibility for a speedy trial

violation, find no improper motive, and then weigh this statutory factor

in favor of dismissal without prejudice without providing further

explanation for its determination.” United States v. Bert, 814 F.3d at

80. “When a STA violation is caused by the court [], it weighs in favor

of granting a dismissal with prejudice.” United States v. Ramirez, 973

F.2d at 39; cf. United States v. Caparella, 716 F.2d 976, 980 (2d




                                   10
Cir.1983) (dismissal with prejudice does not require a finding of “evil

motive”).

                                   ***

     WHEREFORE, in view of the judicially created delay that has

violated her speedy trial rights, Amber Foley respectfully requests that

the instant matter be dismissed, with prejudice.

                                   Respectfully submitted,



                             BY:         /s/ Todd Bussert
                                   Todd Bussert, CT24328
                                   FROST BUSSERT LLC
                                   350 Orange Street, Suite 100
                                   New Haven, CT 06511
                                   (203) 495-9790; Fax: (203) 495-9795
                                   tab@frostbussert.com

                                   Attorney for Amber Foley




                                    11
                  CERTIFICATE OF SERVICE

I hereby certify that on January 18, 2020, a copy of the
foregoing was filed electronically and served by mail on
anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by mail to anyone unable
to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.



                             /s/ Todd Bussert
                       Todd A. Bussert




                              12
